Citation Nr: 1711077	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  07-37 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for chronic low back syndrome.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1989 and from November 1990 to May 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued a 20 percent disability rating for the chronic low back syndrome.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference during a Board hearing in December 2008.  During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file.

The Board remanded the increased rating claim for chronic low back syndrome and a claim for a disability rating in excess of 50 percent for PTSD for additional development in February 2009.  The Board also referred the issue of entitlement to a TDIU.  In a December 2009 rating decision, the RO denied the TDIU claim.  In a February 2012 decision, the Board denied the Veteran's increased rating claims and again referred the TDIU claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, counsel for VA's Secretary and the Veteran's representative (the parties) filed a Joint Motion for Partial Remand and Partial Modification (Joint Motion) with the Court.  By an Order dated in April 2013 and a corrective Order dated in January 2014, the Court granted the Joint Motion, vacating the Board's February 2012 decision and remanding the matters to the Board for further proceedings consistent with the Joint Motion.  In February 2014, the Board remanded these claims for additional development.  In a July 2016 rating decision, the RO granted a 100 percent disability rating for PTSD, effective June 7, 2005, and increased the disability rating for chronic low back syndrome to 40 percent, effective February 23, 2006.  . As this decision constitutes the full grant of benefits sought on appeal for the PTSD claim, this matter is no longer before the Board.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board must remand the Veteran's chronic low back syndrome to ask her to provide additional information regarding her reported symptoms of incapacitating episodes of low back pain.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243, Note (1) (2016).  

Specifically, the Veteran's attorney asserted in July 2013 that the Veteran experiences incapacitating episodes due to her back and that this disability should be rated on the Formula for Rating IVDS Based on Incapacitating Episodes located in 38 C.F.R. § 4.71a.  The Veteran and her attorney point to a September 2007 VA certification form from a VA physician who stated that during episodes or chronic attacks, the Veteran was restricted to bedrest and light movement approximately three to five times per month.  However, during the most recent VA examination, while the Veteran reported flare-ups and increased pain approximately one to two times per week, which lasted less than 24 hours, she did not tell the examiner that she had any incapacitating episodes.  Accordingly, this claim is remanded to allow the Veteran to provide supplemental information regarding any incapacitating episodes that required bed rest prescribed and treated by a physician.  

The Board must also remand the claim of entitlement to a TDIU due to service-connected disabilities, other than PTSD.  Specifically, the Court has recognized that a 100 percent rating under the Schedule means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the Schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  As is potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether any disabilities establish entitlement to Special Monthly Compensation (SMC) under 38 U.S.C.A. § 1114 (West 2014).  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran had a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); see also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999). 

Notably, such a scenario is applicable here because the Veteran's PTSD symptoms are rated as 100 disabling since June 7, 2005.  However, she has additional disabilities of a chronic low back syndrome (currently rated as 40 percent disabling), a right wrist scar (rated as 10 percent disabling), and a uterine fibroids disability (rated as 10 percent disabling).  If a TDIU is granted based solely on the Veteran's chronic low back syndrome, right wrist scar, and uterine fibroids disabilities, without consideration of the Veteran's PTSD symptoms, she may be entitled to an SMC.  See 38 C.F.R. § 3.350(i) (2016).  
Because the Veteran may submit additional evidence regarding the severity of her service-connected chronic low back syndrome and its impact on her employability, the issue of entitlement to a TDIU due to service-connected disabilities, other than PTSD, will be deferred and readjudicated following appropriate development of the chronic low back syndrome claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Specifically, the current combined rating of the Veteran's service-connected disabilities other than PTSD, or an individual rating for any one service-connected disability other than PTSD, does not satisfy the schedular rating requirement for a TDIU.  See 38 C.F.R. § 4.16(a) (2016).  However, if the AOJ grants an increased rating for the Veteran's chronic low back syndrome disability on remand, it could impact whether the Veteran's service-connected disabilities, other than PTSD, meet the schedular requirement for entitlement to a TDIU. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and ask her to provide a description of the number of incapacitating episodes she has experienced over a 12-month period as a result of her service-connected chronic low back syndrome.  She should also identify any physician or medical professional who has prescribed bed rest and treatment for her chronic low back syndrome disability since January 23, 2006.  Inform the Veteran that an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243, Note (1).  

Advise the Veteran she may submit any further medical and non-medical evidence for the chronic low back syndrome claim, and provide any authorizations for the release and obtaining of any identified records or sources of information.  Inform her that VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159 (c)(1) (2016).  

Afford the Veteran an appropriate period of time to submit any supplemental evidence for the chronic low back syndrome claim, then attempt to associate with the claims file any identified records.  Document any negative responses received.  

2. Following the above developments, take all necessary action to develop the increased rating claim for chronic low back syndrome, as appropriate, including whether consideration of extraschedular criteria are warranted pursuant to 38 C.F.R. § 3.321(b) (2016).  

3. After completing Steps 1 and 2 above, readjudicate the claims of entitlement to a disability rating in excess of 40 percent for chronic low back syndrome and entitlement to a TDIU due to service-connected disabilities, other than PTSD, in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and her attorney, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

